TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00036-CR




Douglas Gratten, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-05-203401, HONORABLE MICHAEL J. MCCORMICK, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was originally due to be filed on February 8, 2006.  After being
notified that the record was overdue, the court reporter informed the Court that the record would be
completed by April 17, 2006.  The record has not been received.
The court reporter for the 299th District Court, Ms. Cathy Mata, is ordered to file the
reporter’s record no later than May 19, 2006.  No further extension of time will be granted.  See Tex.
R. App. P. 37.3(a)(2).
It is ordered April 28, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish